DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed July 12, 2022.
	Claims 1-20 are pending.  Claims 1 and 17 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (U.S. 2013/0250675; hereinafter “Hung”).
	Regarding independent claim 1, Hung discloses a memory apparatus (Fig. 8), comprising:
	a non-volatile memory array (Fig. 8: 100), comprising:
	a first erase group (Fig. 2: 26), comprising a plurality of memory groups (Fig. 2: 28s and 30) jointly sharing a first well (Fig. 2: well shared by erase groups), wherein
	a first memory group (Fig. 2: 30) among the memory groups (Fig. 2: 28s and 30) is erased according to a first erase command after the memory apparatus is power-on (Fig. 7: 58 with reference to Fig. 1: steps 10-20),
	a first amount of the memory groups are recovered in a first erase-recover procedure after the first memory groups is erased (Fig. 7: step 62),
	a second memory group among the memory groups is erased according to a second erase command after the first erase-recover procedure (Fig. 7: step 58 and step 60 is equal “NO”), and
	a second amount of the memory groups are recovered in a second erase-recover procedure after the second memory group is erased (Fig. 7: step 64).
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function or properties of “wherein the first amount is greater than the second amount.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Hung’s memory apparatus appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
	Regarding claim 2, Hung discloses wherein in the first-erase recover procedure,
	all the memory groups in the first erase group are recovered; or
	the memory groups in the first erase group, excluding the first memory group, are recovered (see page 3, par. 0033-0036).
Regarding claim 3, Hung discloses the limitation with respect to claim 1. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “the memory groups in the first erase group are classified into a plurality of alternate selection sets in the second erase-recover procedure, wherein a first alternate selection set among the plurality of alternate selection sets is selected for recovery in the second erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 4, Hung discloses the limitation with respect to claim 3. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first alternate selection set includes the second memory group, all the memory groups in the first alternate selection set are recovered in the second erase-recover procedure, or the memory groups in the first alternate selection set, excluding the second memory group, are recovered in the second erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, Hung discloses the limitation with respect to claim 3. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first alternate selection set excludes the second memory group, all the memory groups in the first alternate selection set are recovered in the second erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 6, Hung discloses the limitation with respect to claim 1. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “the memory groups in the first erase group are classified into a plurality of preliminary recovery sets in the first erase-recover procedure, and a first preliminary recovery set among the plurality of preliminary recovery sets is selected for recovery in the first erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 7, Hung discloses the limitation with respect to claim 6. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first preliminary recovery set includes the first memory group, all the memory groups in the first preliminary recovery set are recovered in the first erase-recover procedure, or the memory groups in the first preliminary recovery set, excluding the first memory group, are recovered in the first erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 8, Hung discloses the limitation with respect to claim 6. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first preliminary recovery set excludes the first memory group, all the memory groups in the first preliminary recovery set are recovered in the first erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 9, Hung discloses the limitation with respect to claim 6. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein the first preliminary recovery set is determined by a predefined value or a randomly generated value.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 10, Hung discloses the limitation with respect to claim 6. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein the memory groups in the first erase group are classified into a plurality of alternate selection sets in the second erase-recover procedure, wherein a first alternate selection set among the plurality of alternate selection sets is selected for recovery in the second erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 11, Hung discloses the limitation with respect to claim 10. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first alternate selection set includes the second memory group, in the second erase-recover procedure, all the memory groups in the first alternate selection set are recovered, or the memory groups in the first alternate selection set, excluding the second memory group, are recovered.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 12, Hung discloses the limitation with respect to claim 10. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “when the first alternate selection set excludes the second memory group, all the memory groups in the first alternate selection set are recovered in the second erase-recover procedure.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 13, Hung discloses the limitation with respect to claim 10. 
As discussed above, Hung’s memory apparatus is substantially identical in structure to the claimed “memory apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein the memory groups in the first alternate selection set are different from the memory groups in the first preliminary recovery set.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 15, Hung discloses wherein the non-volatile memory array further comprises:
	a second erase group (“multiple erase groups,” see page 2, par. 0022), comprising a plurality of memory groups jointly sharing a second well (“other such well”, see page 2, par. 0022), wherein the plurality of memory groups in the second erase group are not recovered in the first erase-recover procedure nor recovered in the second erase-recover procedure (“such isolation between wells addresses the erase disturb problem for memory groups,” see page 2, par. 0022).
	Regarding claim 16, Hung discloses a control circuitry (see Abstract), coupled to a host and the non-volatile memory array (Fig. 8: 100), wherein the control circuitry received the first erase command and the second erase command from the host (“host” not shown in Figures that apply the commands to the integrated circuit, see page 1, par. 0017), and conducts the first erase-recover procedure and the second erase-recover procedure (see Abstract), and
	a high voltage generator (Fig. 8: 108), coupled to the control circuitry and the non-volatile memory array (see page 3, par. 0037), wherein
	the control circuitry controls the high voltage generator to provide an erase bias voltage to the first memory group according to the first erase command, and provide the erase bias voltage to the second memory according to the second erase command (see page 3, par. 0037).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, there is no teaching or suggestion in the prior art of record to provide the recited third memory group among the memory groups is erased according to a third erase command after the second erase-recover procedure, and the memory groups in a second alternate selection set are recovered in a third erase-recover procedure after the third memory group is erased, wherein the memory groups in the second alternate selection set are different from the memory groups in the first alternate selection set.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 17, there is no teaching or suggestion in the prior art of record to provide the recited step of recovering a second amount of the memory groups in a second erase-recover procedure after the second memory group is erased, wherein the first amount is greater than the second amount, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant asserts that Hung fails to disclose the feature of the first amount of the recovered memory groups in a first-erase recover procedure is greater than the second amount to the recovered memory groups in a second erase-recover procedure. Because, Hung does not define the “beginning memory address” and does not mention the “size/region” of the recovery, see Applicant’s Remarks pages 9-15.  This particular remark is not considered persuasive.
Claim 1 is constructed as a product claim, Hung’s memory apparatus is substantially identical to the claimed memory apparatus.  Where the claimed and prior art product are identical or substantially identical in structure or composition, the claimed properties and functions are presumed to be inherent, as described above.  Although it described allowable subject matter similar to claim 17, claim 1 does not distinguish from the prior art in terms of structure.
Therefore, the newly applied rejection is considered proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825